Citation Nr: 1126127	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-30 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for limitation of range of motion and Raynaud's syndrome, as residuals of a fracture of the right ring finger since November 15, 2005, and in excess of 40 percent since July 21, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from July 1982 to April 1986.  

This matter comes on appeal to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision in which the RO assigned an increased 20 percent rating for the Veteran's right finger disability (his only service-connected disorder), effective November 15, 2005 (date of receipt of claim for increase).

In November 2008 the Board remanded the case back to the RO to afford the Veteran a Travel Board hearing, per the Veteran's request.  The Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge at the RO in March 2009, but he failed to appear.  The hearing notice was not returned as undeliverable, and no further communication was received from the Veteran regarding the hearing request or his failure to appear.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2010).  

The Board remanded the case in April 2009 to ensure that all outstanding records were obtained and to afford the Veteran a VA rating examination.  Thereafter, a July 2009 rating action granted an increased in the disability rating to 40 percent, effective July 21, 2009 (date of VA examination).  The grant of an increased rating during an appeal, but less than maximum assignable, does not abrogate an appeal and the appeal remains pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  The Veteran is right handed, and prior to July 21, 2009, his service-connected residuals of Raynaud's syndrome and fracture residuals of the right ring finger were manifested by ankylosis of the distal interphalangeal joint, limitation of motion, and characteristic attacks of Raynaud's syndrome which did not occur on a daily basis.  

2.  Since July 21, 2009, the Veteran's service connection residuals of Raynaud's syndrome and fracture residuals of the right ring finger have been manifested by ankylosis of the distal interphalangeal joint, limitation of motion, and characteristic attacks of Raynaud's syndrome which did occur on a daily basis but he has never had any digital ulcers.  


CONCLUSIONS OF LAW

1.  Prior to July 21, 2009, the criteria for an evaluation in excess of 20 percent for limitation of range of motion and Raynaud's syndrome, as residuals of a fracture of the right ring finger, were not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1); 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.68, 4.69, 4.71a, 4.104, Diagnostic Code 5227 and 7117 (2010).   

2.  Since July 21, 2009, the criteria for an evaluation in excess of 40 percent for limitation of range of motion and Raynaud's syndrome, as residuals of a fracture of the right ring finger, have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1); 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.68, 4.69, 4.71a, 4.104, Diagnostic Code 5227 and 7117 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

VA will notify the claimant of: (1) any information and medical or lay evidence needed for claim substantiation, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a timing of notice error can be corrected by readjudication after VCAA notice is provided, including readjudication by a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

The RO provided the Veteran with pre-adjudication VCAA notice by letter, dated in March 2006, prior to the adjudication of the claim in April 2006.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence of an increase in severity and notice that VA would obtain VA and other Federal agency records and that private medical records could be submitted or VA could be authorized to obtain them.  The notice included information as to determinations of effective dates and determinations of disability ratings, e.g., the nature, severity, and duration of symptoms in relation to a rating schedule as well as possible extraschedular evaluation. 

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shineki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was provided with notice which satisfies the Vazquez requirements by RO letters in April 2006 (in the letter notifying the Veteran of the rating action which is appealed), and by RO letters of May 2006 and February 2009.  While this was after the initial April 2006 rating decision which is appealed, it was prior to readjudication of the claim in the Supplemental Statement of the Case (SSOC) in September 2009.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  

The Veteran's service treatment records (STRs) are on file but he declined the opportunity to testify in support of his claim.  

The Veteran's records of VA outpatient treatment (VAOPT) have been received, pursuant to the April 2009 Board remand.  He has been afforded VA ratings examinations, including as recently as July 2009, at which time his claim file was reviewed pursuant to the April 2009 Board remand.  These actions fulfill the substantiate requirement rule as to compliance with Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication of the existence of additional evidence to substantiate the claim for increase, the Board concludes that there has been compliance with the VCAA duty-to-assist provisions.  

Background

On VA examination in 1986 it was noted that the Veteran was right handed.  It was reported that during service he had fractured his right ring finger and had had three operations and casting, and had been hospitalized for four months.  He complained of mild decreased weakness in right hand grip strength.  He was able to write satisfactorily.  When it was cold his right ring finger turned purple and white, and would also become numb.  

On examination his right ring finger was 2 1/2 inches long and deformed in a swan-neck fashion.  The examiner drew a picture depicting this deformity.  The Veteran's left ring finger was 2 7/8 inches long.  There was an additional notation indicating that the right ring finger was shorter than the left ring finger.  He had movement of all joints of the right ring finger but there was decreased range of motion.  There was slight decrease in right hand grip strength.  There was a 1 inch scar on the palmar surface of the proximal interphalangeal (PIP) joint of the right index finger and on that finger there was a 1/2 scar on the dorsal surface of the PIP joint. 

As to range of motion of the right ring finger, flexion of the metacarpal joint was to 90 degrees (with normal motion being from zero (0) to 90 degrees).  Hyperextension of that joint was to 30 degrees (with normal range of motion being from zero (0) to 45 degrees).  Motion of the PIP joint was from 90 degrees of flexion to 15 degrees of extension (with normal range of motion being from zero (0) to 100 degrees).  Motion of the distal interphalangeal (DIP) joint was from 20 degrees of flexion to 20 degrees of extension (with normal range of motion being from zero (0) to 90 degrees).  Abduction and adduction of that finger were within normal limits.  An X-ray revealed a deformity and sclerosis of the base of the middle phalanx of the right ring finger. This was possibly from trauma.  There were no recent fractures, dislocations or any other bone or joint abnormalities.  The diagnosis was a residual deformity of the right ring finger with Raynaud's syndrome of that finger. 

When the Veteran filed his claim for an increased rating, which was received on November 15, 2005, he reported having pain and difficulty with his right ring finger.  

On VA examination in March 2006 the Veteran's claim file was not available for review.  He reported having had a crushing injury of the right ring finger during service, requiring three surgical procedures.  After the first surgery he had some mis-alignment of bone.  In the second surgery, some of the crushed bone (the middle phalanx) was removed.  In the third surgery, some of the crushed bone of the middle phalanx of the right ring finger was removed.  Since then, he had had a flexion deformity at the DIP joint.  The middle phalanx of that finger was shorter than the middle phalanx of the left ring finger.  The Veteran also reported that he had noticed that the right ring finger was a little bluish at the site of the injury and, although he denied any history suggestive of Raynaud's phenomenon, that finger would become stiff and painful in cold weather and upon using the finger.  He denied having had any episodes of osteomyelitis.  He denied having any swelling, heat or redness.  

The Veteran also reported having weakness of his right hand grip strength because he could not make a fist with his right hand.  He denied having any flare-ups and was not receiving any treatment.  He did not now have and had never had any infections of the injured finger.  He had no constitutional signs or symptoms of one disease.  As to activities of daily living, he was independent in taking care of himself, including eating, grooming, bathing and toileting.  As to occupational impact, he was a cook and sometimes he had difficulty holding things.  He sometimes dropped things, e.g., knives, because of his poor hand grip.  He tried to do most things with his left hand.  The flexion deformity of the DIP joint was an angle of 120 degrees.  There was some shortening of the affected finger, in comparison to the left ring finger, of about 1 centimeter (cm.).  However, the report of the examination also indicated that the Veteran had had flare-ups of joint pain in the PIP and DIP joints of the right ring finger in cold weather, and when he tried to grap things or grip something with his right hand with his fist closed.  

On examination of the Veteran's hand, as a unit, there was gap of 2 inches between the tip of the right ring finger and the proximal transverse crease of the palm.  He could touch the tip of his right thumb and the fingers.  He could do opposition.  He had weakness in pushing, pulling, and twisting with his right hand because he could not make a good grip with his right hand.  

X-rays confirmed the old deformity of the middle phalanx of the right ring finger, which had the appearance of being due to remote trauma.  There were no recent fractures or other bony abnormalities.  The diagnosis was a fracture of the right ring finger, status post surgery, with residual decreased range of motion; pain; and flexion deformity of the DIP joint; with shortening of the middle phalanx of the right ring finger.  

In conjunction with this VA examination, range of motion testing was conducted at an occupational therapy clinic.  It was noted that normal range of motion of the 3rd (middle), 4th (ring), and 5th (little) fingers was flexion of the MP joints from 0 to 90 degrees; MP hyperextension from 0 to 90 degrees; PIP motion from 0 to 100 degrees; and DIP motion from 0 to 70 degrees.  

On testing of motion of the 3rd, 4th, and 5th fingers, the results were as follows:  


3rd (Middle Finger)
4th (Ring finger)
5th (little finger)
MP Flexion
0 - 90
0- 80 -90
0 - 90
MP Hyperextension
0 - 30
0 - 18
0 - 30
PIP Flex/Ext
0 - 100
0 - 50 - 85
0 - 100
DIP Flex/Ext
0 - 45 - 70
30 - 50 - 55
0 - 60 -70
Abduction/Adduction
Intact
Intact
Intact

It was noted that the Veteran had full passive extension of the DIP joint of the right ring finger.  There was a swan neck deformity of the "left" [an inadvertent typographical error, which should read the "right") ring finger.  

Testing of strength in the right hand, as measured in pounds, was as follows: 


Right Hand testing
Normal
Grip Strength (lbs.)
62.7
116.8
Pinch Strength


Tip to Tip
6
17.8
Palmar
11
24.5
Lateral
17
25.6

Range of motion testing repeated following resisted grip strength exercises with use of power grip, at 35 lbs. of resistance with 10 repetitions, yielded the following results: 


3rd (Middle Finger)
4th (Ring finger)
5th (little finger)
MP Flexion
0 - 90
0 - 80 - 90
0 - 90
MP Hyperextension
0 - 30
0 - 28
0 - 30
PIP Flex/Ext
0 - 100
0 - 70 - 95
0 - 95 - 100
DIP Flex/Ext
0 - 65 - 70
30 - 50 - 70
0 - 60 - 70
Abduction/Adduction
Intact
Intact
Intact

Additional testing of strength in the right hand, as measured in pounds, was as follows: 


Right Hand testing
Normal
Grip Strength (lbs.)
68.3 to 68.7
116.8
Pinch Strength


Tip to Tip
7
17.8
Palmar
16
24.5
Lateral
17
25.6

Also, the time for placing nine pegs in holes was 17.7 seconds for normal but before repetition it was 20.46 seconds and after repetition it was 19.76 seconds.  

In the Veteran's September 2006 VA Form 9, Appeal to the Board, he reported that he experienced pain on a daily basis and also had color changes and paresthesias.  This affected his trade as a cook, particularly because he had to constant go in and out of a cooler (refrigerator) and also had temperature changes due to putting his hands in hot and cold water.  His pain radiated to his wrist and his grip strength had worsened.  

A November 2006 VAOPT records reflects that the Veteran complained of pain and numbness of the right hand.  He was able to function but after several hours of using his right hand he would have pain and numbness.  The diagnosis was right carpal tunnel syndrome with deformity of the right ring finger.  

In a July 2007 statement the Veteran reported that about 3 years ago he had noticed his finger getting darker in color.  It was taking longer to get feeling back in the finger and he could not hold or grasp things as tightly as need in his job without pain.  He also had sharp pains from his hand to his wrist.  As to the frequency of his symptoms, he had pain every time he had to use his right hand to grip something.  Also, he would lose feeling in his right 5th finger.  Also, his right ring finger was darker most of the time and he could not move that finger without using his other hand to manipulate the right ring finger.  

On VA examination on July 21, 2009, the Veteran's claim file was reviewed.  The Veteran's surgical history was related in detail.  The Veteran reported that he had left his last job as a cook, which he had had for 6 months, in frustration because he could not do his job as a result of pain and weakness in his hand and, so, ultimately "flipped out."  He had also had issues with co-workers not doing their part in food preparation and clean-up.  He complained of constant moderate but dull pain in his right ring finger. If he attempted to tightly grip or use a hand tool, he developed sharp pain, which was shooting in nature, to the proximal wrist which caused him to drop objects.  He stated that his symptom of Raynaud's syndrome was tingling.  If exposure to cold persisted, his finger would become light blue and there would be blanching, which lasted until he was able to warm his digits.  If the cyanosis was prolonged, there would be blanching.  This had worsened over the past 4 to 5 years.  If he did not re-warm his right ring finger, the sequential color change would last for hours.  He was not currently working but the symptoms occurred daily and would occur numerous times with pain and paresthesias intermittently, and frequently throughout the day.  He reported that his symptoms of Raynaud's syndrome were limited to his right ring finger.  He also reported that at times the finger would lock up and this occurred about once per month, at which times he had to manually reduce it.  He had flare-ups when tightly gripping something or lifting an object that weighed more than 10 pounds.  

With regard to the Veteran's right 5th finger, he reported that on exposure to cold or damp weather he would develop numbness with pain and paresthesias on the volar aspect of the tip of the right 5th finger.  This did not affect his ability to work.  

Occupationally, the Veteran reported that impairment from his right ring finger had forced him to move from one type of work in a furniture factor to another and it may have been a factor in his having been laid off ahead of other workers.  As to restriction of activities, he reported that he drove a vehicle with a standard transmission and his disability impaired his ability to change gears.  He reported that his wrist pain had resolved when he left his job at a furniture factory.  

On examination the Veteran had a significantly deformed right ring finger with anesthesia, on monofilament testing, at the middle and distal phalanges.  He lacked position sense of the distal tip of that finger.  He could not actively flex the PIP or DIP joint of that finger.  He had a flexion deformity of the distal tip which was at 45 degrees and ankylosed.  There was an angular rotation deformity of the right ring finger.  It was noted that X-rays in March 2006 had revealed DJD of the DIP and PIP joints of the right ring finger.  

In the Veteran's right 5th finger, he had good sensation to monofilament testing and flexion and extension of the DIP and PIP joints were normal.  There was no deformity of the right 5th finger.  

In conjunction with the 2009 VA examination, range of motion testing was conducted at an occupational therapy clinic.  

Testing of strength in the right hand, as measured in pounds, was as follows: 


Right Hand testing
Normal
Grip Strength (lbs.)
32.0
116.8

Also, the time for placing nine pegs in holes was 17.7 seconds for normal but for the Veteran it took 22.4 seconds. 

On testing of motion of the 4th and 5th fingers, the results were as follows:  


4th (Ring finger)
5th (little finger)
MP Flexion
Active 0 - 75
Passive 0 - 90
Active 0 - 85
Passive 0 - 90
MP Hyperextension
0 - 18
0- 8
PIP Flex/Ext
Active 0 - 45
Passive 0- 90
Active 10 - 80
Passive 0 - 100
DIP Flex/Ext
Active 30 - 50
Active 0 - 45
Passive 0 - 70
Abduction/Adduction
Intact
Intact

Range of motion testing repeated following resisted grip strength exercises with use of power grip, at 10 lbs. of resistance with 10 repetitions, yielded the following results: 


4th (Ring finger)
5th (little finger)
MP Flexion
Active 0 - 90
Active 0 - 90
MP Hyperextension
0 - 8
0- 4
PIP Flex/Ext
Active 0 - 55
Passive 0- 80
Active 0 - 90
Passive 0 - 100
DIP Flex/Ext
Active 35- 50
Passive 0 - 60
Active 0 - 60
Passive 0 - 70
Abduction/Adduction
Intact
Intact

The diagnoses were (1) a deformed right ring finger, (2) anesthetic right ring finger, (3) Raynaud's phenomenon of the right ring finger, and (4) cold insensitivity of the right ring finger.  

In response to questions posed in the Board remand, it was stated that the Veteran did not have any autoamputation of one or more digits.  Also, there were no ulcers on two or more digits.  As to color changes, if exposed to persistent cold, there would be a change to a light blue color, and blanching which would persist until the Veteran was able to warm the digits.  If the cyanosis was prolonged, there would be blanching.  Without re-warming of the fingers, the sequential color changes would last for hours.  Although not currently working, this would happen daily and would occur numerous times and was accompanied by pain and paresthesias intermittently and frequently throughout the day.  His symptoms of Raynaud's phenomenon were limited to the right ring finger.  As to the right 5th finger, he had numbness with pain, and paresthesias with cold or damp weather affecting the volar surface of the distal tip of that finger.  The symptoms relative to his right 5th finger did not affect his ability to work.  


General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

Criteria for Rating Digits

Under 38 C.F.R. § 4.40 and § 4.45 functional impairment from pain or weakness, with actual pathology, is not "subsumed" in ratings based solely on limited motion and a higher rating than actually demonstrated by limitation of motion alone, even if the limited motion is compensable, is not a form of prohibited pyramiding under 38 C.F.R. § 4.14.  Thus, there may be additional limitation of motion from pain or on repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  With joint pathology, painful motion is a disability factor, with behavioral changes on testing being corroborating evidence thereof, and warrants at least the minimum rating.  38 C.F.R. § 4.59.  

Under DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995) 38 C.F.R. §§ 4.40 and 4.45 require consideration of the disabling effects of functional loss due to limited movement, pain, weakness, excess fatigability, incoordination, or other factors such as weakened movement.  38 C.F.R. §§ 4.40 and 4.45 are applicable to disabilities involving the musculoskeletal system, including the muscles, nerves, and joints.  Id. at 204 (discussing§ 4.40, providing that functional loss may be due to "defective innervation" and pain; and noting that § 4.45 applies to muscles and nerves). 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5155, amputation of the ring finger of the dominant or non-dominant hand without metacarpal resection, at the proximal interphalangeal joint or proximal thereto, warrants a 10 percent rating. With amputation of that finger of the dominant or non-dominant hand with metacarpal resection (more than one-half of the bone being lost) warrants a 20 percent rating. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5151 amputation of the fourth and fifth fingers of the dominant hand warrants a 30 percent rating.  

Notes to 38 C.F.R. § 4.71a, Diagnostic Codes 5126 through 5151, Multiple Finger Amputations, provide as follows: 

(a) The ratings for multiple finger amputations apply to amputations at the proximal interphalangeal joints or through proximal phalanges.  
(b) Amputation through middle phalanges will be rated as prescribed for unfavorable ankylosis of the fingers.  
(c) Amputations at distal joints, or through distal phalanges, other than negligible losses, will be rated as prescribed for favorable ankylosis of the fingers.  
d) Amputation or resection of metacarpal bones (more than one-half the bone lost) in multiple fingers injuries will require a rating of 10 percent added to (not combined with) the ratings, multiple finger amputations, subject to the amputation rule applied to the forearm.  
(e) Combinations of finger amputations at various levels, or finger amputations with ankylosis or limitation of motion of the fingers will be rated on the basis of the grade of disability; i.e., amputation, unfavorable ankylosis, most representative of the levels or combinations.  With an even number of fingers involved, and adjacent grades of disability, select the higher of the two grades.  
(f) Loss of use of the hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance. 

Under 38 C.F.R. § 4.68, the amputation rule, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  Painful neuroma of a stump after amputation shall be assigned the evaluation for the elective site of re-amputation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5230 any limitation of motion of the fourth or the fifth finger of either the dominant or non-dominant upper extremity warrants a noncompensable disability rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 favorable or unfavorable ankylosis of the fourth or the fifth finger of either the dominant or non-dominant upper extremity warrants a noncompensable disability rating.  A note to DC 5227 provides that consideration is to be given to whether an evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

Under 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, note 1 provides that for the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) and PIP joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads. Only joints in these positions are considered to be in favorable position.  For digits II through V, the MP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the DIP joint has a range of zero to 70 or 80 degrees of flexion.   

Note 2 to the Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand provides that when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  

Note 3 to the Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand provides that as to evaluation of ankylosis of the index, long, ring, and little fingers: 

(i) If both the MP and PIP of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto.

(ii) If both the MP and PIP joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position

(iii) If only the MP or the PIP joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis

(iv) If only the MP or PIP joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis

Note 5 to the Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand provides that if there is limitation of motion of two or more  digits, evaluate each digit separately and combine the  evaluations.  

Raynaud's

"Raynaud's disease is a vascular disorder marked by recurrent spasm of the capillaries and especially those of the fingers and toes upon exposure to cold, characterized by pallor, cyanosis and redness in succession, usually accompanied by pain, and in severe cases progressing to local gangrene.  The terms 'Raynaud's phenomenon' or 'Raynaud's syndrome' are used to describe the symptoms associated with Raynaud's disease."  Watson v. Brown, 4 Vet. App. 309, 310 (1993).  "Raynaud's phenomenon ... may represent chronic effects of cold injury", although it can have other possible etiologies.  63 Fed. Reg. 37778 (July 14, 1998) (publishing a revision to 38 C.F.R. § 4.104, Diagnostic Code 7122 [for rating residuals of cold injuries]).  

Under 38 C.F.R. § 4.104, Diagnostic Code 7117, the evaluation of Raynaud's syndrome, when manifested by characteristic attacks occurring one to three times a week a 10 percent rating is assigned.  With characteristic attacks occurring four to six times a week a 20 percent rating is assigned.  With characteristic attacks occurring at least daily a 40 percent rating is assigned.  With two or more digital ulcers and history of characteristic attacks a 60 percent rating is warranted.  And with two or more digital ulcers plus autoamputation of one or more digits and history of characteristic attacks a 100 percent rating is warranted. 

A noted to Diagnostic Code 7117 provides that for purposes of this section, characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.  

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what existed in section 5701 regarding the benefit-of-the-doubt doctrine").  

Analysis

Raynaud's syndrome and Fracture Residuals of the Right Ring Finger Rated 20 percent Prior to July 21, 2009

The Veteran is right handed and, thus, the disability at issue affects his dominant upper extremity.  The 20 percent rating in effect from November 15, 2005, to July 20, 2009, is greater than a rating that could be assigned for limitation of motion of the right ring finger under Diagnostic Code 5230, which does not provide for a compensable rating for limited motion of the 4th or the 5th finger of the dominant upper extremity.  Likewise, the 20 percent rating is greater than a rating for ankylosis of the 4th or the 5th finger of the dominant upper extremity under Diagnostic Code 5227 which also does not provide for a compensable rating for ankylosis of either finger.  However, Diagnostic Code 5227 indicates that consideration should be given to possible amputation as well as to limitation of motion of other digits and interference with overall hand function.  

As to amputation, a 10 percent rating is warranted for amputation at the PIP joint without resection of the metacarpal, and 20 percent if there is amputation at that site with resection of the metacarpal.  Here, however, the deformity which causes the impairment not only does not involve the metacarpal but is actually distal (farther away) to the PIP joint.  Consequently, a rating for amputation is not appropriate, even though he has a severe deformity of the distal phalange and DIP joint of the ring finger of the right hand with some bony pathology of the bone between the DIP and the PIP joint.  The Board also observes that the 20 percent rating in effect prior to July 21, 2009, equals the maximum rating for amputation of the right ring finger and Diagnostic Code 5155 does not provide for a rating in excess of 20 percent due to amputation. 

With respect to possible limitation of motion of other digits and overall hand function, there is no suggestion in the record that the service-connected right ring finger causes limitation of motion or interferes with function of the right 3rd (middle) finger.  As to the Veteran's right 5th (little) finger, the March 2006 VA examination found that the Veteran had essentially full range of motion of the right 5th finger, even after repetition of range of motion and strength testing.  As to overall hand function, the 2006 VA examination noted a gap of 2 inches between the tip of the right ring finger and the proximal transverse crease as well as weakness in pushing, pulling and twisting because of an inability to make a good hand grip but, nonetheless with the right ring finger he could touch the tip of the thumb and the other fingers as well as do opposition.  Thus, his impairment in overall hand function is not a basis for a rating in excess of 20 percent.  

With respect to an evaluation on the basis of Raynaud's syndrome, the 2006 VA examination did find that the Veteran had such characteristic attacks as to warrant a 20 percent rating.  However, it was not shown that he had daily attacks which would have warranted a 40 percent disability rating.  

Accordingly, prior to July 21, 2009, the evidence did not establish a basis for a rating in excess of 20 percent.  

In sum, the Board finds that prior to July 21, 2009, the evidence did not establish that the Veteran's service-connected disability of the right ring finger was more than 20 percent disabling, so the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during that time period.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  



Raynaud's syndrome and Fracture Residuals of the Right Ring Finger Rated 20 percent Since July 21, 2009

The July 21, 2009, VA examination found the Veteran had daily attacks of Raynaud's syndrome, which warranted a 40 percent disability rating.  However, for the next higher rating of 60 percent there must be not only a history of characteristic attacks but also evidence of at least two digital ulcers.  Here, there is no evidence or any contention that the Veteran has now or has ever had any ulcers of any digits of his right hand.  

With respect to an evaluation on the basis of finger limitation of motion, ankylosis, amputation or overall impairment of the right hand, the additional evidence since the March 2006 VA examination does not show that there has been any significant change with respect to these matters and this is established by the similarity of the findings on that examination and the VA examination in 2009.  In this regard, the 2009 VA examination specifically noted that although the Veteran related having impairment of the right 5th finger, his right 5th finger did not cause any occupational functional impairment.  

Thus, the Board finds that since July 21, 2009, the evidence does not establish that the Veteran's service-connected disability of the right ring finger has been more than 40 percent disabling, so the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition since July 21, 2009.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the rating criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009). 

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Because under 38 U.S.C.A. § 1155 the basis of disability ratings is the "reduction in earning capacity," any compensable rating encompasses employment interference.  Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  Here, the symptoms due to service-connected disability at issue encompass a wide range clinical findings and the ratings assigned encompass pain, fatigue, limitation of motion, lack of endurance, incoordination, locking, and instability, frequency of attacks as well as color changes and ulceration.  Thus, the rating criteria are adequate and no referral for extraschedular consideration is required.  

Lastly, since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefits sought on appeal are accordingly denied.  



ORDER

An evaluation in excess of 20 percent for limitation of range of motion and Raynaud's syndrome, as residuals of a fracture of the right ring finger, prior to July 21, 2009, is denied. 

An evaluation in excess of 40 percent for limitation of range of motion and Raynaud's syndrome, as residuals of a fracture of the right ring finger, since July 21, 2009, is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


